IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA

STEPHEN D. WRIGHT AND                        NOT FINAL UNTIL TIME EXPIRES TO
E&M ERS, INC.,                               FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED
       Petitioners,
                                             CASE NO. 1D14-3044
v.

LACY BRANCH,

     Respondent.
___________________________/

Opinion filed August 1, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Brentt E. Palmer of Young, Bill, Roumbos & Boles, P.A., Pensacola, for Petitioner,
Stephen D. Wright.

No appearance for Respondent.




PER CURIAM.

       Petitioner seeks certiorari review of an order denying his motion to stay

discovery. Petitioner has failed to demonstrate that he will be irreparably harmed by

the order denying stay as the order does not compel discovery. Accordingly, the

petition for writ of certiorari is denied.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.